ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
General Dynamics C4 Systems, Inc.          )      ASBCA Nos. 58277, 58641, 58642
                                           )
Under Contract Nos. Wl 5P7T-04-C-E405      )
                    N00039-04-C-0022       )
                    N00039-04-C-2009       )
                    FA8808-04-C-0022       )

APPEARANCES FOR THE APPELLANT:                    David A. Churchill, Esq.
                                                  Kevin C. Dwyer, Esq.
                                                  Ethan E. Marsh, Esq.
                                                  Charles L. Capito, Esq.
                                                   Jenner & Block LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Lawrence S. Rabyne, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Arlington Heights, IL

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 9 June 2015




                                           ~(.
                                               MARK A. MELNICK
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58277, 58641, 58642, Appeals of
General Dynamics C4 Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2